DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 05/10/2022 amending claims 1, 10 and 14. Claims 1-20 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris George on 08/12/2022.

The application has been amended as follows: 

Claims 1-10 and 14-20 have been amended to - -

(Currently Amended) A compressor bleed slot apparatus, comprising:
an annular compressor casing;
a blade row mounted for rotation about a centerline axis inside the compressor casing;
a bleed slot passing through a forward section of the compressor casing, wherein the bleed slot is bounded by inboard and outboard walls defined within the compressor casing, the bleed slot extending along a slot axis, at least a portion of the bleed slot lying within an axial extent of the blade row; 
an array of struts interconnecting the inboard and outboard walls; and
an annular supplemental flange extending radially outward from the outboard wall of the compressor casing, wherein at least a portion of the annular supplemental flange is axially positioned within an axial extent of the bleed slot, wherein the annular supplemental flange does not provide a connecting function [[to]] of the compressor casing, wherein the annular supplemental flange includes a necked-down portion adjacent the forward section of the compressor casing, the necked-down portion positioned axially between an inlet of the bleed slot and an outlet of the bleed slot, and wherein the outboard wall extends axially aft and radially outboard from the inlet of the bleed slot to define a wall of an annular extended diffuser, wherein the wall of the annular extended diffuser terminates in a free end that is located aft of the annular supplemental flange.

(Currently Amended) The apparatus of claim 1, wherein the annular supplemental flange includes a pair of spaced-apart faces defining a V-shape therebetween.

 (Currently Amended) The apparatus of claim 1, wherein the slot axis is disposed at an angle of 65° or less relative to the centerline axis.

(Currently Amended) The apparatus of claim 1, wherein the slot axis is disposed at an angle of 30° to 65° relative to the centerline axis.

(Currently Amended) The apparatus of claim 1, wherein the slot has an outlet positioned within the axial extent of the blade row.

(Currently Amended) The apparatus of claim 1, wherein the inboard and outboard walls diverge from each other in a downstream direction relative to the bleed slot.

(Currently Amended) The apparatus of claim 1, wherein an enlarged portion of the annular supplemental flange is radially spaced apart from an annular outer wall of the compressor casing.

(Currently Amended) The apparatus of claim 1, wherein the annular supplemental flange is positioned at an angle with respect to the bleed slot axis. 

(Currently Amended) The apparatus of claim 1, wherein the wall of the annular is a first wall, and wherein the annular extended diffuser includes the first wall and a second wall, the first and second walls divergent and positioned downstream of the bleed slot.

(Currently Amended) The apparatus of claim 9, wherein the annular extended diffuser extends beyond the struts a distance of at least 50% of a chord length of the struts. 

(Currently Amended) A gas turbine engine apparatus, comprising:
a compressor, a combustor, and a turbine arranged in serial flow relationship, wherein the compressor includes:
an annular compressor casing;
a stator row disposed inside the compressor casing;
a blade row mounted for rotation about a centerline axis inside the compressor casing;
a bleed slot passing through a forward section of the compressor casing, wherein the bleed slot is bounded by inboard and outboard walls defined within the forward section of the compressor casing, the bleed slot having an inlet positioned axially between the stator row and the blade row, the bleed slot extending along a slot axis, at least a portion of the bleed slot lying within an axial extent of the blade row; and
an annular supplemental flange extending radially outward from the outboard wall of the compressor casing, wherein at least a portion of the annular supplemental flange is axially positioned within an axial extent of the bleed slot, wherein the annular supplemental flange is cantilevered and has a freestanding endannular supplemental flange includes an enlarged portion at an outer periphery thereof, and a necked-down portion adjacent the forward section of the compressor casing, wherein the necked-down portion is positioned axially between the inlet of the bleed slot and an outlet of the bleed slot, and wherein the outboard wall extends axially aft and radially outboard from the inlet of the bleed slot to define a wall of an annular extended diffuser, wherein the wall of the annular extended diffuser terminates in a free end that is located aft of the annular supplemental flange.

 (Currently Amended) The apparatus of claim 14, wherein the annular supplemental flange includes a pair of spaced-apart faces defining a V-shape therebetween.

(Currently Amended) The apparatus of claim 14, wherein the slot axis is disposed at an angle of 65° or less relative to the centerline axis.

(Currently Amended) The apparatus of claim 14, wherein the slot axis is disposed at an angle of 30° to 65° relative to the centerline axis.

(Currently Amended) The apparatus of claim 14, wherein the slot has an outlet positioned within the axial extent of the blade row.

(Currently Amended) The apparatus of claim 14, wherein the inboard and outboard walls diverge from each other in a downstream direction relative to the bleed slot.

(Currently Amended) The apparatus of claim 14, wherein the wall of the annular is a first wall, and wherein the annular extended diffuser includes the first wall and a second wall, the first and second walls divergent and positioned downstream of the bleed slot. - -

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Bobo (US Patent 3945759) does not teach in combination with the other claim limitations:
In the independent claim 1, a compressor bleed slot apparatus, comprising the outboard wall extends axially aft and radially outboard from the inlet of the bleed slot to define a wall of an annular extended diffuser, wherein the wall of the annular extended diffuser terminates in a free end that is located aft of the annular supplemental flange.
Independent claim 14 is allowable for the same reasons.
The recitation “connecting function” in claim 1 is interpreted in accordance with applicant par. 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741